Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 2 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangasamy (US Pub. No. 2019/0171966).
 
As to claim 1, Rangasamy disclose a computer-implemented method for protecting a serverless application using assets from multiple cloud computing environments, the method comprising: by a first computing device that comprises one or more hardware processors (Abstract): 

generating a list of assets that associated with an application operating in a first cloud computing environment, wherein the list includes first assets that are deployed in the first cloud computing environment ([0023], [0049], [0053]-[0054], particularly, “Examples described herein may identify cloud components of an application deployed in a cloud service platform and determine relationships between the cloud components of the application. Further, the relationships between the cloud components and other applications running in the cloud platform may be determined to generate a plurality of sub-assemblies…At 1002, cloud components of an application deployed in a cloud service platform may be identified. In one example, cloud components are identified from a staging environment or a production environment of the application's development environment.”); 
updating the list with second assets that are deployed in a second cloud computing environment, wherein the second assets are also associated with the application ([0023], [0049], [0053]-[0054] with [0024]-[0026], particularly, “The applications may be created in the same cloud environment or a different cloud environment. Further, the applications created in a different cloud environment may include cloud environments operating from a different geographical region…As shown in FIG. 1, computing platform 100 may include multiple cloud service platforms 102A-N and a management node 104 in communication with the cloud service platforms 102A-N over one or more networks 118."); and 
coordinating a storage management operation that, based on the list, generates a first set of copies of the first assets and of the second assets to create, for the application, a point-in-time copy that includes assets in both the first cloud computing environment and the second cloud computing environment ([0024], [0034], [0035], [0044], particularly, “Applications may be created via self-healing, migration, cloning, recovery, or the like. The applications may be created in the same cloud environment or a different cloud environment…The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version…Cloud-native data snapshot lifecycle management component 114 maintains a timeline of data associated with each component of the application over time.”).
  
As to claim 2, Rangasamy disclose a computer-implemented method comprising: by a first computing device that comprises one or more hardware processors: 
identifying a plurality of assets that are associated with an application operating in a cloud computing environment, wherein the plurality of assets are deployed in the cloud computing environment ([0023], [0049], [0053]-[0054], particularly, “Examples described herein may identify cloud components of an application deployed in a cloud service platform and determine relationships between the cloud components of the application. Further, the relationships between the cloud components and other applications running in the cloud platform may be determined to generate a plurality of sub-assemblies…At 1002, cloud components of an application deployed in a cloud service platform may be identified. In one example, cloud components are identified from a staging environment or a production environment of the application's development environment.”); 
coordinating a storage management operation that generates a first set of copies of the plurality of assets to create a point-in-time copy of the application ([0024], [0034], [0035], [0044], particularly, “The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version…Cloud-native data snapshot lifecycle management component 114 maintains a timeline of data associated with each component of the application over time.”), 
wherein the storage management operation comprises: 
causing a first data agent and a first media agent to generate a first copy of a first asset selected from the plurality of assets, and to store the first copy into a storage device, wherein the first data agent is suitable for protecting the first asset, and wherein at least the first data agent is deployed in the cloud computing environment, and wherein the first data agent executes on a computing device comprising one or more hardware processors, and wherein the first media agent executes on a computing device comprising one or more hardware processors  ([0024], [0034], [0035], [0044]-[0045], particularly, “The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version…Cloud-native data snapshot lifecycle management component 114 maintains a timeline of data associated with each component of the application over time…Cloud assemblies identified with cloud block storage 408 can then be orchestrated by the snapshot orchestration component 230 using cloud an IaaS API to make appropriate calls to create and manage cloud block storage snapshot 410 and cloud block storage incremental snapshots 412.” entities local to the cloud services platform sending data and managing the cloud service reading on “a first data agent” and “snapshot orchestration component” reading on “first media agent”);
causing a second data agent and one of: a second media agent and the first media agent, to generate a second copy of a second asset selected from the plurality of assets, wherein the second asset is distinct from the first asset, and to store the second copy into a storage device, wherein the second data agent is suitable for protecting the second asset and is different from the first data agent, and wherein at least the second data agent is deployed in the cloud computing environment, and wherein the second data agent executes on a computing device comprising one or more hardware processors, and wherein the second media agent executes on a computing device comprising one or more hardware processors ([0024]-[0026], [0034], [0035], [0044]-[0045], particularly, “The applications may be created in the same cloud environment or a different cloud environment. Further, the applications created in a different cloud environment may include cloud environments operating from a different geographical region…As shown in FIG. 1, computing platform 100 may include multiple cloud service platforms 102A-N and a management node 104 in communication with the cloud service platforms 102A-N over one or more networks 118…The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version…Cloud-native data snapshot lifecycle management component 114 maintains a timeline of data associated with each component of the application over time…Cloud assemblies identified with cloud block storage 408 can then be orchestrated by the snapshot orchestration component 230 using cloud an IaaS API to make appropriate calls to create and manage cloud block storage snapshot 410 and cloud block storage incremental snapshots 412.” entities local to the cloud services platform sending data and managing the cloud service reading on “a first data agent”); and
wherein the first set of copies of the plurality of assets includes the first copy and the second copy ([0024], [0034], [0035], [0044], particularly, “Applications may be created via self-healing, migration, cloning, recovery, or the like. The applications may be created in the same cloud environment or a different cloud environment…The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version…Cloud-native data snapshot lifecycle management component 114 maintains a timeline of data associated with each component of the application over time.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452